                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT

    ANAID EL, Ex-Relatione DIANA
    DAWES/DAWES, DIANA,

                    Plaintiff,                                               Civil Action No.
     v.                                                                   3:18-cv-02033 (CSH)

    WILLIAM WHITEHEAD, in his individual                                      January 4, 2019
    and official capacity, JAY MORAN, in his
    individual and official capacity, SARA
    GREENE, in her individual and official
    capacity, STUART ROSEN, in his individual
    and official capacity, MICHAEL BZDYRA,
    in his individual and official capacity, JOHN
    DOE, in his individual and official capacity,
    and JANE DOE, in her individual and official
    capacity,

                    Defendants.



                RULING ON PLAINTIFF'S MOTION FOR RECONSIDERATION

          Pending before the Court is Plaintiff’s Motion for Reconsideration of the Court’s Ruling

dated December 17, 2018 [Doc. 8], in which the Court denied Plaintiff’s motion for an “Emergency

Stay/Protective Order.”1 The case arises out of Defendant Whitehead’s issuance of a summons to

Plaintiff for operating a motor vehicle without mandatory insurance and for operating an

unregistered motor vehicle in violation of Connecticut statutes. Subsequently, Plaintiff alleges

that she received a notice from the Connecticut Department of Motor Vehicles “that the license

issue [sic] will be suspended effective 17 December 2018 as a result of a ‘conviction of operating

without required insurance,’” and advising that Plaintiff “may request an administrative hearing to




1
    The Court construed this as a motion for a Temporary Restraining Order.
contest” that action. [Doc. 1 at 4.] Plaintiff alleges that she submitted that request on November

29, and has not yet received an answer from the State authorities. [Id.]

       Plaintiff filed a motion for an “Emergency Stay/Protective Order” on December 13, 2018

(the “TRO Motion”), in which she requested “a stay” against the “proposed suspension” of her

driver’s license. [Doc. 5 at 1.] She stated that the “proposed suspension” of her driver’s license

would “create an extreme hardship upon myself and my family; make it impossible to retrieve mail

relative to this case as well as the freedom to move about when copies are needed and documents

must be either dropped off or mailed; as well as the action is unconstitutional AND is in direct

opposition to the premise of impunity when one observes their guaranteed constitutionally secured

liberties . . . .” [Doc. 5 at 1.] The Court denied her request for emergency relief, finding that she

had failed to allege facts sufficient to demonstrate irreparable harm. [Doc. 8 at 2.] Specifically,

the Court found that, by Plaintiff’s own account, her request for a State administrative hearing

remained pending, which may abrogate the threatened suspension of her license. [Id. at 2-3.]

       Plaintiff now seeks reconsideration of this Ruling. The standard for granting a motion for

reconsideration is “strict,” and reconsideration will “generally be denied unless the moving party

can identify controlling decisions or data that the court overlooked–matters, in other words, that

might reasonably be expected to alter the conclusion reached by the court.” Shrader v. CSX

Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995) (citing Schonberger v. Serchuk, 742 F. Supp. 108,

119 (S.D.N.Y. 1990)); D. Conn. Civ. R. 7(c) (a motion for reconsideration “will generally be

denied unless the movant can point to controlling decisions or data that the court overlooked in the

initial decision or order”). Importantly, a motion for reconsideration is not a “second bite at the

apple” for a party dissatisfied with a court's ruling, Analytical Surveys, Inc. v. Tonga Partners,

L.P., 684 F.3d 36, 52 (2d Cir. 2012) (quoting Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d

Cir.1998)), nor may it be used “to advance new theories or adduce new evidence in response to
the court's rulings.” Ambac Assur. Corp. v. EMC Mortg. Corp., No. 08 CIV. 9464 RMB THK,

2011 WL 308276, at *2 (S.D.N.Y. Jan. 28, 2011) (internal quotation marks and citation omitted).

Rather, the “sole function of a proper motion for reconsideration is to call to the Court's attention

dispositive facts or controlling authority that were plainly presented in the prior proceedings but

were somehow overlooked in the Court's decision; in other words, an obvious and glaring

mistake.” Id.

       In her Motion for Reconsideration, Plaintiff reiterates several arguments set forth in her

TRO Motion—that loss of a license would create extreme hardship for her and her family, and that

the act of suspending her license was unconstitutional—but does not address the Court’s basis for

denying Plaintiff’s motion, i.e., that Plaintiff’s pending request for a State administrative hearing

may abrogate the threatened suspension of her license. Nor does she proffer facts that could

reasonably alter the Court’s analysis—for example, that Plaintiff’s request for a hearing had been

denied, or that Plaintiff would suffer a particular irreparable harm while waiting for a hearing.

Plaintiff has therefore failed to demonstrate that “the Court has overlooked controlling decisions

or factual matters that were put before it on the underlying motion . . . and which, had they been

considered, might have reasonably altered the result before the court.” Range Rd. Music, Inc. v.

Music Sales Corp., 90 F. Supp. 2d 390, 392 (S.D.N.Y. 2000) (internal quotation marks and citation

omitted). Her motion for reconsideration will therefore be DENIED.

       It is SO ORDERED.

Dated: New Haven, Connecticut
       January 4, 2019


                                                                 /s/ Charles S. Haight, Jr.
                                                                Charles S. Haight, Jr.
                                                                Senior United States District Judge
